Citation Nr: 1229748	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Reynaud's syndrome.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 2002 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claim of service connection for Reynaud's syndrome.  A Travel Board hearing was held at the RO in August 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In November 2008, September 2010, and in November 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The issue of entitlement to special monthly compensation based on the need for aid & attendance/housebound status ("SMC claim") has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board observes that, in September 2009, the RO denied the Veteran's original SMC claim and she did not initiate an appeal.  The Veteran subsequently testified at her August 2011 Board hearing that she intended to file a new SMC claim.  The Board also observes that it previously referred this claim to the AOJ in its November 2011 remand.  To date, the RO has not taken action on this claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the appellant if further action is required.



REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for Reynaud's syndrome can be adjudicated.  

In its November 2011 remand, the Board directed the RO/AMC to schedule the Veteran for VA examination to determine the current nature and etiology of her Reynaud's syndrome.  See Board decision dated November 4, 2011, at pp. 40-41.  The RO/AMC correctly included the Board's complete VA examination request, to include the requested opinions concerning the contended causal relationship between Reynaud's syndrome and active service and whether this disability was aggravated (or permanently worsened) by service, in its VA examination request completed in March 2012.  The Veteran reported for VA examination in April 2012.  Unfortunately, the April 2012 VA examination report contained an inaccurate transcription of the requested opinions concerning the contended etiological relationship between the Veteran's Reynaud's syndrome and active service.  Although the April 2012 VA examination report format (a Disability Benefits Questionnaire or DBQ) is extremely difficult to read, a review of this report shows that the VA examiner only transcribed the question of whether the Veteran's Reynaud's syndrome was aggravated (or permanently) worsened by active service.  The April 2012 VA examiner did not answer the question of whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's Reynaud's syndrome is related to active service.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Having reviewed the April 2012 VA examination report, the Board finds that it is not yet adequate for VA purposes because it did not address all of the questions asked in the November 2011 remand.  Thus, the Board finds that, on remand, the April 2012 VA examination report should be returned to the VA examiner who completed it so that she can provide an addendum to this report which includes the requested opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's Reynaud's syndrome is related to active service.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in July 2012 without complying with the November 2011 remand instructions.  Given this error, another remand is required.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board observes in this regard that, in March 2012, the Veteran submitted a medical records release form (VA Form 21-4142) for VA outpatient treatment records from "VA Arizona."  Attached to this form was a statement from the Veteran in which she reported that she received outpatient treatment for Reynaud's syndrome from VA health care facilities in the state of Arizona in 2007.  It does not appear that these records have been obtained and associated with the claims file.  These records also are not located in the Veteran's Virtual VA claims file.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Phoenix VA Health Care System, Northern Arizona VA Health Care System, and Southern Arizona VA Health Care System and ask these VA facilities to provide all records of the Veteran's treatment for the period between January 1, 2007, and December 31, 2007.  A copy of any request(s) for these records, to include any records obtained and/or a negative reply, must be associated with the claims file.

2.  Contact the VA Outpatient Clinic in Rochester, New York, and ask the VA examiner who conducted the Veteran's VA artery and vein conditions examination on April 9, 2012, to provide an addendum to this examination report.  In her addendum, this VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's Reynaud's syndrome is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  If, and only, if the VA examiner who conducted the Veteran's April 9, 2012, VA artery and vein conditions examination is unavailable, then schedule the Veteran for a new VA examination which addresses the contended causal relationship between Reynaud's syndrome and active service.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claims file and the results of her physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that Reynaud's syndrome, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that Reynaud's syndrome, if diagnosed, was caused or aggravated (permanently worsened) by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that she incurred Reynaud's syndrome during active service or, alternatively, that Reynaud's syndrome was caused or aggravated (permanently worsened) by service.

4.  The Veteran should be given adequate notice of the requested examination, if scheduled, which includes advising her of the consequences of his failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

